Appeal from a judgment of the County Court of Renssélaer County (McGrath, J.), rendered January 22, 1996, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant pleaded guilty to sexual abuse in the first degree in full satisfaction of a 10-count indictment charging him with various crimes in connection with incidents occurring between February 14, 1995 and February 28, 1995 in the Village of Hoosick Falls, Rensselaer County. Defendant was sentenced to a prison term of 2 to 6 years, which he now challenges as harsh and excessive.
We find that the sentence imposed is appropriate as it is in accordance with the negotiated plea agreement and is well within the statutory parameters. Moreover, we find no extraordinary circumstances which would warrant reduction of the sentence (see, People v Donovan, 234 AD2d 812, lv denied 89 NY2d 942). Accordingly, the judgment is affirmed.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.